An application for rehearing has been filed on behalf of the plaintiff and certain of the intervenors in which the court is asked to make its decree regarding the taking of further testimony in this case more specific.
Complying with the request it is ordered that the latter portion of the decree as originally handed down herein on the 31st day of January, 1946 be amended so as to read as follows:
"It is further ordered that the said judgment, in so far as it dismissed the intervention of Commonwealth Exploration  *Page 511 
Drilling Company, (Co.), Inc. and also in as much as it recognized the liens of the plaintiff and all other intervenors and ordered the same to be paid out of the cash bond deposited in court by the said Commonwealth Exploration  Drilling Company, (Co.) Inc. be and the same is hereby reversed, annulled and set aside and it is now ordered that with regard to the invention of the said Commonwealth Exploration  Drilling Company, (Co.), Inc. that the case be remanded to the district court for the purpose of permitting the said corporation to amend its petition of intervention as requested by it and further for the purpose of permitting it to adduce such proof as it may have to offer on the question of the ownership of the drilling rig and equipment used on the oil lease herein described and also to show, if it can, that the property was used without its permission or consent; with the right accorded to the plaintiff, Murl Vincent, and to the intervenors A.W. Ash, W.C. Bruce, Wilbur Patin, A.M. Chauvin, Clyde Chesson, Guy Dow, A.T. Manard, Avery Perkins, Adolph J. Lopez, Ernest E. Luttrell, to rebut such evidence."
Otherwise the said judgment to stand as amended and the rehearing refused.